Atkinson, J.
1. The excerpts from the charge on which error was assigned were properly adjusted to the pleadings and evidence, and did not invade the province of the jury.
2. In some of the excerpts the use of the word “more,” in charging upon the subject of prescriptive period, was inaccurate; but as the evidence was uncontradicted that the possession had been for more than twenty years, the charge would not furnish the defendants ground for a new trial.
3. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur ecohept Beck, J., absent.